Citation Nr: 1545537	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-17 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for arthritis of the left knee.  

2.  Entitlement, to an initial disability rating in excess of 10 percent for arthritis of the right knee.  

3.  Entitlement to an initial disability rating in excess of 10 percent for gout of the left ankle from February 28, 2012 to December 8, 2014.  

4.  Entitlement to an initial disability rating in excess of 10 percent for gout of the right ankle from February 28, 2012 to December 8, 2014.  

5.  Entitlement to an initial disability rating in excess of 10 percent prior February 28, 2012 and in excess of 40 percent from December 8, 2014 for gout of the bilateral ankles.  

6.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine.  

7.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity, associated with degenerative arthritis of the thoracolumbar spine.  

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

Veteran and Father


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to October 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (VLJ) of the Board via a video conference (video conference hearing) in February 2013.  A transcript of that hearing has been associated with the claims file.  

This case was previously remanded by the Board in October 2014 for additional development.  

Although the Veteran reported in June 2012 that his appeal with respect to the right ankle has been satisfied, in light of the February 2015 rating decision, which recharacterized the separate disability ratings for gout of the left ankle and gout of the right ankle as a combined disability rating for gout of the bilateral ankles and assigned a single 40 percent rating for both ankles from December 8, 2014, the Board must also assert jurisdiction over the issues of gout of the bilateral ankles prior to February 28, 2012 and from December 8, 2014 as well as the issue of gout of the right ankle from February 28, 2012 to December 8, 2014, in order to adequately assess the Veteran's gout of the left ankle.  

The TDIU claim has been raised by the Veteran and record during the pendency of this appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  As there is evidence of unemployability in the record, the Board is assuming jurisdiction over this derivative TDIU claim, which dates back to the earliest time that the increased initial rating claims on appeal were originally filed, in November 2008.  

This case has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  The probative evidence of record reflects that the Veteran's arthritis of the left knee, at worst, is productive of pain; flexion limited to 110 degrees, pain with flexion beginning at 90 degrees, extension to zero degrees (full extension), pain with extension beginning at 5 degrees, and mild instability.  

2.  The probative evidence of record reflects that the Veteran's arthritis of the right knee at worst, is productive of pain; flexion limited to 110 degrees, pain with flexion beginning at 90 degrees, extension to zero degrees (full extension), pain with extension beginning at 5 degrees, and mild instability.  

3.  For the period prior to December 8, 2014, the Veteran's gout of the bilateral ankles was productive of incapacitating exacerbations occurring 3 or more times a year.  

4.  For the period from December 8, 2014 the Veteran's gout of the bilateral ankles was productive of active process with constitutional manifestations associated with active joint involvement that is totally incapacitating.  

5.  The probative evidence of record reflects that the Veteran's degenerative arthritis of the thoracolumbar spine at worst, was productive of pain, tenderness, no range of motion during flare up and incapacitating episodes lasting at least one week but less than two weeks in a 12 month period; there have been no findings of ankylosis, favorable or unfavorable, of the thoracolumbar spine or the entire spine.

6.  The probative evidence of record reflects that the Veteran's radiculopathy of the left lower extremity, associated with degenerative arthritis of the thoracolumbar spine, at worst, was productive of pain and moderate neurological manifestations.  

7.  The probative evidence of record demonstrates that, prior to December 8, 2014, the Veteran's service-connected disabilities have rendered him unable to secure and maintain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating in excess of 10 percent for arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 (2015).

2.  The criteria for the assignment of an initial disability rating in excess of 10 percent for arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, DCs 5003, 5260, 5261 (2015).

3.  The criteria for the assignment of a separate, 10 percent disability rating, but no higher, for instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, DC 5257 (2015).

4.  The criteria for the assignment of a separate, 10 percent disability rating, but no higher, for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, DC 5257 (2015).

5.  For the period prior to December 8, 2014, the criteria for the assignment of an initial 40 percent disability rating, but no higher, for gout of the bilateral ankles have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, DCs 5002, 5017 (2015).

6.  For the period from December 8, 2014, the criteria for the assignment of an initial 100 percent disability rating for gout of the bilateral ankles have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, DCs 5002, 5017 (2015).

7.  The criteria for an initial 40 percent disability rating, but no higher, for degenerative arthritis of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, DC 5237 (2015).

8.  The criteria for the assignment of an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity, associated with degenerative arthritis of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8620 (2015).

9.  The criteria for a TDIU have been met prior to December 8, 2014.  38 C.F.R. § 4.16(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of a November 2008 letter sent to the Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, VA and private medical records, VA examinations, and statements and testimony from the Veteran, his father and his representative.  

The October 2009, February 2011, February 2012 and December 2014 examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, the Veteran testified at a Board hearing in February 2013.  The hearing was adequate as the Acting VLJ explained the issues on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The case was also remanded in February 2013 in order to attempt to obtain any outstanding records and afford the Veteran VA examinations, thereby negating any prejudice. 

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Right and Left Knees

The Veteran's right knee and left knee disabilities are currently rated under 38 C.F.R. § 4.71a, DC 5260 (2015).  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  Id.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a. 

Separate disability ratings are possible for arthritis with limitation of motion under DC 5003 (providing rating for arthritis) and instability of a knee under DC 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The evidence of record, including the Veteran's lay statements and testimony, private and VA medical records and the October 2009, February 2011, February 2012 and December 2014 VA examinations, demonstrates that the Veteran's left and right knees were, at worst, productive of pain; flexion limited to 110 degrees, pain with flexion beginning at 90 degrees, extension to zero degrees (full extension), pain with extension beginning at 5 degrees, and mild instability.  

These findings do not meet the requirements for the assignment of a 0 percent disability rating under DCs 5260.  Rather, it is only when additionally considering his arthritis and consequent pain and their effect on his range of motion that he is entitled to the 10 percent ratings currently assigned.  See Lichenfels v. Derwinski, 1 Vet. App. 484, 488.  As explained in Mitchell, arthritis with painful motion does not entitle him to any greater rating, only the minimum compensable rating.  As the Veteran has demonstrated full extension of both knees to 0 degrees, with pain beginning at 5 degrees, a separate rating under DC 5261 is not warranted for either knee.  And to assign two separate ratings based upon painful motion under DCs 5260 and 5261 would amount to pyramiding.  38 C.F.R. § 4.14.

The Board acknowledges his complaints of significant pain in his knees and has considered this as required by 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  In this regard, the Board observes that throughout the duration of the appeal, at worst, pain began at 90 degrees of flexion with range of motion testing and thus, even considering where pain began, this did not more nearly approximate the criteria for a compensable rating.  Repetitive-motion testing performed during the February 2011 VA examination revealed no additional functional loss.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Repetitive-motion testing performed during the October 2009 VA examination revealed some additional loss in range of motion to 110 degrees in both knees and the VA examiner noted additional functional loss due to pain; however, this additional limitation does not more nearly approximate the criteria for a compensable rating for either knee.  Likewise, repetitive-motion testing performed during the February 2012 VA examination revealed some additional loss in range of motion to 115 degrees in both knees, however, this additional limitation also does not more nearly approximate the criteria for a compensable rating for either knee. While the February 2014 VA examiner noted that pain significantly limited functional ability with flare ups, he found that it was not feasible to describe these additional limitations due to pain in terms of degrees of additional ROM loss due to the fact the examiner was not present during flare ups.  Although the evidence does show that the Veteran experiences painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  

As the Veteran does not have compensable limitation of motion in either knee on either flexion or extension, unless considering the effect of his arthritic pain, he cannot receive separate ratings for flexion and extension under VAOGCPREC 09-04.

Stability testing in the February 2012 and December 2014 VA examinations reflects findings of medial and lateral instability in both the right and left knees, measuring +1, or 0 to 5 millimeters (mm) of medial and lateral instability.  As medial and lateral instability is demonstrated by testing showing positive findings of either +1 (0 to 5mm), +2 (5-10mm) or +3 (10-15mm), the Board finds that the findings of +1 medial and lateral instability in the right and left knees more nearly approximates mild instability.  In addition, there were no findings of patellar subluxation or dislocation at any time during the pendency of the appeal.   Therefore, separate ratings of 10 percent for the right and left knees are warranted under DC 5257.  However, a rating in excess of 10 percent for either knee is not warranted under this code, as the evidence does not support a finding of moderate recurrent subluxation or moderate lateral instability of either knee.  

Other potentially applicable DCs also have been considered.  But as the Veteran's service-connected right and left knee disabilities do not reflect findings of ankylosis, removal or dislocation of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum at any time during the pendency of the appeal, DCs 5256, 5258, 5259, 5262 and 5263 do not apply.

Ankylosis, incidentally, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999). See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  While there is no disputing he has some limitation of motion of his knees, particularly on account of his arthritic pain, the probative evidence of record does not demonstrate that his motion in either knee is so restricted as to amount to ankylosis, which essentially contemplates absolutely no motion at all.

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for initial disability ratings in excess of 10 percent for arthritis of the right and left knees at any time since the date of claim.  38 C.F.R. § 4.71a, DCs 5010-5260, 5261.  However, separate 10 percent ratings, but no higher, are warranted for instability of each knee.  38 C.F.R. §§ 4.3, 4.71a, DC 5257.  

Gout of the Bilateral Ankles

The Veteran's gout of the left ankle and gout of the right ankle have been alternately rated throughout the duration of the appeal under 38 C.F.R. § 4.71a, DCs 5002, 5017 and 5271 (2015).  

Under DC 5017, gout is rated under the criteria for rheumatoid arthritis under DC 5002.  Pursuant to the provisions of DC 5002, a 100 percent rating is assigned when there is evidence of an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating.  A 60 percent disability evaluation is warranted when there is less symptomatology than the criteria for a 100 percent evaluation but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 40 percent disability evaluation is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 20 percent disability evaluation is warranted for one or two exacerbations a year in a well-established diagnosis.  See 38 C.F.R. § 4.71a, DC 5002.

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  It is noted that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and that the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned.  See 38 C.F.R. § 4.71a, DC 5002.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees. 38 C.F.R. § 4.71, Plate II (2015). 

DC 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in plantar flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

DC 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

Prior to December 8, 2014, the evidence of record, including the Veteran's lay statements and testimony, private and VA medical records and the October 2009, February 2011 and February 2012 VA examinations, demonstrates that the Veteran's gout of the bilateral ankles was, at worst, productive of incapacitating exacerbations occurring 3 or more times a year.  Specifically, the February 2012 VA examination found the Veteran had four or more incapacitating episodes per year, however, these were neither found to be severely or totally incapacitating.  In addition, the October 2009 and February 2011 VA examinations found no incapacitating episodes in the past year and the private and VA medical records were absent of any findings of incapacitating episodes. 

Based upon the foregoing, the Board finds that an initial 40 percent disability rating is warranted under DC 5002, as the record in this case more nearly approximates incapacitating exacerbations occurring three or more times a year.  

The criteria for a 60 percent rating are not met for the period prior to December 8, 2014, as it has not been shown that the Veteran has weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times per year or a less number over prolonged periods.  

With regard to chronic residuals, the Board finds that the Veteran's gout does not exceed an initial rating of 40 percent, prior to December 8, 2014.  If rated separately under the relevant DCs, the maximum the Veteran's ankles could be rated as would be 10 percent each for moderate limitation of motion or 20 percent each for marked limitation of motion, which was not demonstrated by the range of motion testing performed in the October 2009, February 2011 or February 2012 VA examinations.  Moreover, the Veteran has not exhibited ankylosis of either knee, and therefore DC 5270 does not apply.  In the context of evaluating the Veteran's gout as chronic residuals, the medical and lay evidence does not suggest functional limitation beyond that contemplated by the evaluations discussed here.  Therefore, it is more beneficial to the Veteran to evaluate his gout as an active process, as opposed to chronic residuals.

The Board has considered whether to rate these problems separately, however, such action would not provide the Veteran additional compensation.  

Accordingly, prior to December 8, 2014, the Veteran's gout of the bilateral ankles warrants an initial 40 percent disability rating, though no higher, under DC 5017.  38 C.F.R. §§ 4.7, 4.71a.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the period from December 8, 2014, the evidence of record, including the Veteran's lay statements and testimony, private and VA medical records and the December 2014 VA examination, demonstrates that the Veteran's gout of the bilateral ankles was, at worst, productive of active process with constitutional manifestations associated with active joint involvement that is totally incapacitating.  These findings were specifically made by the VA examiner in the December 2014 VA examination.  

Thus, the Board finds that, for the period from December 8, 2014, the evidence of record, when considered together, establishes that the Veteran's gout of the bilateral ankles has constitutional manifestations associated with active joint involvement that is totally incapacitating.  These findings meet the criteria set forth under DCs 5002 and 5017 for a 100 percent disability rating.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a 100 percent evaluation for his gout from December 8, 2014.  38 C.F.R. §§ 4.3, 4.7, 4.71a , DCs 5002, 5017; see Fenderson, 12 Vet. App. at 125-26.  

Thoracolumbar Spine 

The Veteran's thoracolumbar spine disability has been rated under 38 C.F.R. § 4.71a, DC 5237.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (in other words under DCs 5235 to 5242, unless evaluated instead under DC 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, DCs 5235-5243 (2015).  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also 38 C.F.R. § 4.71a, Plate V.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under DC 5243, IVDS or disc disease may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating IVDS Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  Id.

Note (1) in DC 5243 defines an incapacitating episode as a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician.  Supplementary information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  Id.

The evidence of record, including the Veteran's lay statements and testimony, private and VA medical records and the October 2009, February 2011, February 2012 and December 2014 VA examinations, demonstrates that the Veteran's degenerative arthritis of the thoracolumbar spine was, at worst, productive of pain, tenderness, no range of motion during flare up, incapacitating episodes lasting at least one week but less than two weeks in a 12 month period and no findings of ankylosis, favorable or unfavorable, of the thoracolumbar spine or the entire spine.  Significantly, the Board observes that private medical records from May 2011 and July 2011 reflect the Veteran was treated for his thoracolumbar spine disability during flare-ups, at which time, range of motion testing revealed no motion of the back at all.  The VA examinations, private medical records and VA medical records are all absent of any findings of ankylosis of the thoracolumbar spine, favorable or unfavorable.  In a May 2012 letter, the Veteran's private physician reported that the Veteran experienced incapacitating episodes and was put on bed rest by the physician for periods of four to five days, occurring approximately four times in the past year, which equals up to 20 days or approximately three weeks.  

While there is no disputing he has some limitation of motion of his knees, particularly on account of his arthritic pain, the probative evidence of record does not demonstrate that his motion in either knee is so restricted as to amount to ankylosis, which essentially contemplates absolutely no motion at all.

Based upon the foregoing, the Board finds that the probative evidence of record demonstrates that the Veteran's thoracolumbar spine disability, at its worst, is so restricted as to amount to ankylosis, though not unfavorable ankylosis, which essentially contemplates absolutely no motion at all. See Dinsay, 9 Vet. App. at 81; see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  The Veteran's thoracolumbar spine disability therefore more nearly approximates the criteria for a 40 percent disability rating under DC 5237, which provides for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  Accordingly, the Board finds that an initial 40 percent disability rating, but no higher, is warranted under DC 5237.  Thus, in considering his complaints of pain and additional functional loss during flare up, in conjunction with 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds the required support for this higher initial 40 percent disability rating, though no greater.  See Voyles v. Brown, 5 Vet. App. 451, 454 (1993); Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

While a higher 40 percent disability rating is warranted, the Board finds that an even higher disability rating is not and has not been at any time during the pendency of this appeal.  The evidence of record fails to demonstrate that there is any evidence of unfavorable ankylosis of the thoracolumbar or entire spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See May 2012 private physician's letter.  38 C.F.R. § 4.71a, DCs 5237, 5243.  

The Board has considered whether separate ratings are warranted based on neurological manifestations of the Veteran's thoracolumbar spine disability, however, with exception to the left lower extremity radiculopathy, discussed below, no other such manifestations have been demonstrated by the objective findings of record.

Accordingly, the Veteran's degenerative arthritis of the thoracolumbar spine warrants a 40 percent disability rating, though no higher, under DC 5237.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.71a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Radiculopathy of the Left Lower Extremity

The associated radiculopathy of the left lower extremity is currently rated under DC 8620 for neuritis, which provides ratings for paralysis of the sciatic nerve.  DC 8620 indicates that mild incomplete paralysis is rated 10-percent disabling; moderate incomplete paralysis 20-percent disabling; moderately-severe incomplete paralysis 40-percent disabling; and severe incomplete paralysis, with marked muscular atrophy, 60-percent disabling.  Complete paralysis of the sciatic nerve, that is, where the foot dangles and drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost, is rated as 80-percent disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

These descriptive words "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

The evidence of record, including the Veteran's lay statements and testimony, private and VA medical records and the February 2012 and December 2014 VA examinations, demonstrates that the Veteran's radiculopathy of the left lower extremity, associated with degenerative arthritis of the thoracolumbar spine was, at worst, productive of pain and moderate neurological manifestations.  Specifically the Veteran's neurological manifestations in the left lower extremity were characterized as moderate in the February 2012 and December 2014 VA examinations.  

The Board observes that, at no point during the pendency of this appeal has the radiculopathy caused what has amounted to moderately-severe incomplete paralysis of the sciatic nerve or severe incomplete paralysis with marked muscular atrophy.   Additionally, muscle atrophy was never found.  Moreover, as the neurological involvement is wholly sensory, the rating assigned should be for the mild or at most moderate degree.  38 C.F.R. § 4.124a.  Therefore, at most, a 20 percent rating is warranted under DC 8620.

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity, associated with degenerative arthritis of the thoracolumbar spine at any time since the date a disability rating was assigned, from May 10, 2011.  38 C.F.R. § 4.124a, DC 8620.  

Lay Statements

The Board observes that the Veteran and his father are competent to report on factual matters of which they had firsthand knowledge, e.g., experiencing and witnessing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding the effects of his current symptoms of his right and left knees, right and left ankles, spine, and left leg on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  But where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, the range of motion, repetitive testing, instability, subluxation, severity of symptoms and characterization of incomplete paralysis and symptoms thereof.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As a 100 percent scheduler rating has been assigned under DC 5017 for gout of the bilateral ankles for the period from December 8, 2014, any discussion of extraschedular consideration for this disability is rendered moot during this period.  

As described above, the manifestations of the Veteran's right and left knees, bilateral ankles, thoracolumbar spine and left lower extremity are contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected bilateral knees, bilateral ankles, thoracolumbar spine and left lower extremity such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, as the Board has found a TDIU claim has been inferred with the claims on appeal and this issue is being granted under the scheduler criteria of 38 C.F.R. § 4.16(a), no further discussion of entitlement to TDIU is necessary. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) ; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

TDIU

After reviewing the relevant evidence, the Board finds that a TDIU is warranted for the period prior to December 8, 2014.  See 38 C.F.R. § 4.16 (a).  

Although entitlement to a TDIU has been considered as part of the determination of the appropriate disability ratings for the service-connected disabilities on appeal rather than as a separate claim, the Board points out that a TDIU is assignable only where the schedular rating is less than total.  See 38 C.F.R. § 4.16.  As the Board is awarding the Veteran an increased schedular rating of 100 percent for his service-connected gout of the bilateral ankles for the period prior to December 8, 2014, the issue of entitlement to a TDIU has essentially been rendered moot during that period.  See 38 U.S.C.A. § 7105 (the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed); see Green v West, 11 Vet. App. 472 , 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period); but see Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that, while no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation).  

Following the reasoning of Bradley, a TDIU must still be considered even if a veteran has already been awarded a separate 100 percent evaluation for a disability in order to potentially make the veteran eligible for special monthly compensation, however, as the Veteran in this appeal is already eligible for and in receipt of special monthly compensation, consideration of TDIU for the period from December 8, 2014 no longer serves any useful purpose.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2015).  Therefore the claim for TDIU will only be addressed for the period prior to December 8, 2014.  

Total disability ratings are authorized for any disability or combination of disabilities, provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

The schedular criteria of 38 C.F.R. § 4.16(a) for a TDIU have been met for the period prior to December 8, 2014.  See 38 C.F.R. § 4.25 (VA's Combined Ratings Table).  

Although the Veteran is currently working, the February 2012 and December 2014 VA compensation examiners have found his service-connected disabilities limited his ability to work in physical and sedentary environment.  Specifically, both VA examiners found the Veteran's service-connected knees and ankles limited his ability to work by limiting repetitive bending of the knees, lifting, ascending or descending stairs and ramps, squatting, prolonged standing over 30 minutes and prolonged driving and his service-connected back disability limited lifting without assistance, pushing, pulling, twisting prolonged standing or walking to no more than 15 to 20 minutes and prolonged sitting to no more than 20 minutes.  Moreover, the December 2014 VA examination found the Veteran's work place sedentary environment may need modifications to allow him to alternate extending his knees rather sitting with the knees flexed.  In addition May 2012 letter, the Veteran's private physician reported that the Veteran experienced incapacitating episodes and was put on bed rest by the physician for periods of four to five days, occurring approximately four times in the past year, which equals up to 20 days or approximately three weeks.  All things considered, the record as a whole demonstrates the Veteran's service-connected disabilities render him capable of only marginal employment at best.  

Accordingly, the evidence supporting this TDIU claim is as probative as that against this claim, and the Board must resolve this reasonable doubt in the Veteran's favor and grant his claim for entitlement to a TDIU for the period  prior to December 8, 2014.  38 C.F.R. § 4.3.  


ORDER

An initial disability rating in excess of 10 percent for arthritis of the left knee is denied.  
 
An initial disability rating in excess of 10 percent for arthritis of the right knee is denied.

An initial disability rating of 10 percent, but no higher, is granted for instability of the left knee, subject to the statutes and regulations governing the payment of VA compensation.  
 
An initial disability rating of 10 percent, but no higher, is granted for instability of the right knee, subject to the statutes and regulations governing the payment of VA compensation.  

For the period prior to December 8, 2014, an initial disability rating of 40 percent for gout of the bilateral ankles is granted, subject to the statutes and regulations governing the payment of VA compensation. 

For the period from December 8, 2014, an initial disability rating of 100 percent for gout of the bilateral ankles is granted, subject to the statutes and regulations governing the payment of VA compensation.  

An initial disability rating of 40 percent for degenerative arthritis of the thoracolumbar spine is granted, subject to the statutes and regulations governing the payment of VA compensation.  

An initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity, associated with degenerative arthritis of the thoracolumbar spine is denied.  

For the period prior to December 8, 2014, a TDIU is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


